 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDSAS Ambulance Service, Inc., d/b/a Florida Ambu-lance Service; MSK Ambulance Service, Inc.,d/b/a Atlas Ambulance Service; and LBJ Am-bulance Service, Inc., d/b/a C & R AmbulanceService and SAS Ambulance Workers Organiz-ing Committee, 1199, National Union of Hospi-tal & Health Care Employees, RWDSU, AFL-CIO. Case 12-CA-8960March 26, 1981DECISION AND ORDEROn October 15, 1980, Administrative Law JudgeJ. Pargen Robertson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, SAS Ambu-lance Service, Inc., d/b/a Florida AmbulanceService; MSK Ambulance Service, Inc., d/b/aAtlas Ambulance Service; and LBJ AmbulanceService, Inc., d/b/a C & R Ambulance Service,Pinellas County, Florida, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.We do not rely upon the Administrative Law Judge's citation ofJohnnie's Poultry Co., 146 NLRB 770 (1964), in fn. 9 of his Decision.Johnnie's Poultry sets forth standards under which an employer may ques-tion employees in order to investigate issues raised in an unfair laborpractice complaint and prepare for a hearing. In the usual situation, thetest of whether an employer's interrogation of an employee violates Sec.8(a)(1) is whether, under all the circumstances, the interrogation reason-ably tends to restrain or interfere with employees in the exercise of rightsguaranteed them by the Act. Blue Flash Express. Inc., 109 NLRB 591,593 (1954).2 Member Jenkins would modify the Order to require interest to becomputed ill the manner set forth in his partial dissent in Olympic MedicalCorporation, 250 NLRB 146 (1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesconcerning their activities on behalf of Nation-255 NLRB No. 31al Union of Hospital & Health Care Employ-ees, RWDSU, AFL-CIO, or any other labororganization.WE WILL NOT tell our employees to ceaseand desist their union activities.WE WILL NOT threaten our employees withdischarge unless they cease their union activi-ties.WE WILL NOT threaten our employees tomake their working conditions worse by re-quiring them to stay in their ambulances 24hours a day rather than in a zone office be-cause of their union activities.WE WILL NOT threaten to deprive our em-ployees of planned wage increases because oftheir union activities.WE WILL NOT prohibit our employees fromcontacting persons or organizations outside theCompany because of their union activities.WE WILL NOT prohibit our employees fromhaving visitors in zone offices because of theirunion activities.WE WILL NOT criticize or threaten to sueour employees because they cooperate or givea statement to the National Labor RelationsBoard.WE WILL NOT discharge or fail, or refuse, toreinstate our employees because of their unionactivities.WE WILL offer Ronald Hollins and NicholasBojack immediate and full reinstatment to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or other rights andprivileges.WE WILL make Hollins and Bojack wholefor any loss of earnings they may have suf-fered as a result of our discrimination againstthem, with interest.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them in Section 7of the National Labor Relations Act, asamended.WE WILL offer Ronald Hollins and NicholasBojack immediate and full reinstatment to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or other rights andprivileges.WE WILL make Hollins and Bojack wholefor any loss of earnings they may have suf- FLORIDA AMBULANCE SERVICE287fered as a result of our discrimination againstthem, with interest.SAS AMBULANCE SERVICE, INC.,D/B/A FLORIDA AMBULANCE SERV-ICE; MSK AMBULANCE SERVICE,INC., D/B/A ATLAS AMBULANCESERVICE; AND LBJ AMBULANCESERVICE, INC., D/B/A C & R AMBU-LANCE SERVICEDECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard on May 12 and 13, 1980, in Tampa,Florida. The charge was filed on January 15, 1980. Thecomplaint, which issued on February 7, 1980, wasamended at the hearing. The complaint alleges that Re-spondent violated Section 8(a)(1) of the Act by threaten-ing employees with discharge and other unspecified re-prisals if they did not cease and desist their union activi-ties; threatening its employees with the loss of a pay raisebecause they had engaged in union activities; threateningits employees with more onerous working conditions ifthey did not cease their union activities; promulgatingand maintaining rule prohibiting all solicitation for theUnion and prohibiting all distribution of union literatureby its employees at any place and any time; promulgat-ing and maintaining a rule prohibiting its employees fromcontacting the media or any outside agency with infor-mation about Respondent; threatening its employees withdischarge for violating the allegedly illegal solicitationand distribution rules; interrogating employees abouttheir union activities; imposing a no-visitation rule be-cause of its employees' union activities; and threateningits employees with the loss of pay raise due to legal feesincurred because of its employees' organizing activities.The complaint alleges a violation of Section 8(a)(1) and(3) by the discharge of employees Ronald Hollins andNicholas Bojack. The complaint, through an amendmentmade during the hearing, also alleges that Respondentviolated Section 8(a)(4) by informing its employee thathe was aware that the employee had given statements tothe National Labor Relations Board and threatening thatemployee with a lawsuit because the employee had giventhose statements.Upon the entire record, my observation of the wit-nesses, and after due consideration of the briefs filed byGeneral Counsel and Respondent, I hereby make the fol-lowing:FINDINGS'On November 15, 1979, a group of four of Respond-ent's employees met to consider union organization. Al-' Neither the allegations regarding commerce nor the status of theCharging Party are in dispute The complaint alleges. Respondent admits.and I find that SAS Ambulance Service, Inc., d/b/a Florida AmbulanceService; MSK Ambulance Service, Inc.. d/b/a Atlas Ambulance Service:and LBJ Ambulance Service. Inc., d/b/a C & R Ambulance Service,constitute a single integrated business enterprise and a single employerleged discriminatee Ronald Hollins spoke with a repre-sentative of the National Union of Hospital & HealthCare Employees, RWDSU, AFL-CIO, 1199 (hereincalled the Charging Party or the Union), before thatmeeting. During the meeting a union organizing commit-tee was formed. The committee included six employees.Three of the employees on the committee were RonaldHollins, Nicholas Bojack, Jr., and Kevin Neville. Thecommittee decided to circulate a petition among the em-ployees for the purpose of showing the Union that theemployees wanted to talk with the Union for the purposeof organizing.On November 22, 1979, at a second meeting of theunion organizing committee, the petition, which by thattime had been typed and was ready for circulationamong the employees, was distributed. Additionally,members of the committee were given literature from theUnion to distribute to the employees.On November 23, 1979, William Stanley, who is thepresident of all three Respondent Corporations, calledemployee Robert Underwood into his office. Stanleyasked Underwood if another employee, Carl Zalfini, hadapproached him concerning union activities. Stanley ad-mitted that, prior to calling Underwood into his office,he had discussions with Carl Zalfini in the companyoffice regarding the possibility of Zalfini being engagedin organizing employees.In early December, Stanley received what he de-scribed as a signed document which identified the em-ployee members of the union committee. On December12, Stanley called the members of that committee into hisoffice. Stanley told the employees (members of the com-mittee) that they were to cease and desist their organiz-ing activities and, if they continued those activities, theywould be terminated. Stanley said that the pay raises thatwere supposed to go into effect in January 1980 wouldhave to be frozen because he needed the money to fightthe NLRB and handle all the lawsuits coming about be-cause of the committee's activities. Stanley told the com-mittee members that, if they brought the Union in, allconditions would change drastically from having substa-tions to being put on full time, 24 hours, in the ambu-lances. 2within the meaning of the National Labor Relations Act, as amended,which is engaged in providing of ambulance service in Pinellas County.Florida. Respondent admits, and I find, that during the calendar yearending December 31, 1979, it, in the course and conduct of its operations.derived gross revenues in excess of $50.00. and during the same timeperiod provided services valued in excess of $50,000 for the city of St.Petersburg, Florida, which is directly engaged in interstate commerce.Respondent admits, and I find, that at all material times it was an em-ployer engaged in commerce within the meaning of Sec. 2(2), (6), and (7)of the Act. The complaint alleges. Respondent admitts, and I find, thatthe Charging Party (Union) is now, and has been at all times materialherein, a labor organization within the meaning of Sec. 2(5) of the Act.2 Stanley admitted that he did call a meeting of members of the orga-nizing committee during early December 1979. Stanley admitted that hemade the "implication" to the employees that they were to cease anddesist passing out union literature and that, if they continued to pass itout, they would be insubordinate and subject to discharge. Stanley alsoadmitted telling the employees that he might have to delay effecting theproposed pay raise because of his expense in fighting their organization'sactivities. Stanley testified that he did not know whether he told the em-ConinuedFLORIDA AMBULANCE SERVICE 287- 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso, on December 12, 1979, Stanley published amemorandum to all employees prohibiting the release ofany information concerning Respondent to persons or or-ganizations outside the Company. The memorandum in-dicated that anyone who violated that rule would be sub-ject to immediate termination.On December 14, 1979, Ronald Hollins asked Stanleyabout some literature of Hollins' that had been takenfrom Hollins' office. During their conversation Stanleytold Hollins that he was the only one on the committeethat seemed to be having problems obeying his cease-and-desist order in that Hollins was still bringing litera-ture into the zone office. Stanley warned Hollins that ifhe did not cease and desist, he would be terminated.3OnDecember 17, 1979, William Stanley published anothermemorandum to all employees. The memorandum indi-cated that effective immediately no visitors would bepermitted in the substations. The memorandum indicatedthat failure to comply with the new rule would subjectthe on-duty crew to disciplinary action. The memoran-dum closed with the statement "I regret this action isnecessary, but do [sic] to the actions of a few employees,this action is imperative."During the period approximately a week beforeChristmas 1979, Respondent held Christmas parties forits employees at the main office. Employee Mark Holmestestified that he overheard William Stanley talking to Su-pervisor Barry Mogil about pulling an ambulance awayfrom zone 5 because he (Stanley) did not trust NickBojack. Holmes testified that he and his partner, WayneJohnson, went to Stanley regarding the possibility thatthe ambulance, which was the ambulance used byHolmes as well as others, would be taken away fromthem. Holmes told Stanley that he did not believeanyone was sabotaging ambulances, especially NickBojack. Holmes testified that his conversation with Stan-ley turned to the memo which Stanley had issued on De-cember 17 prohibiting visitors in the zone offices.Holmes testified that Stanley told him that "it was be-cause of those six people, and that I should be upset withthose six people because I'm one of the people thatwould be affected by the pay raise. That those six peoplehave taken $60 out of my pocket." Holmes testified thatthe six people Stanley was referring to were the mem-bers of the union organizational committee. Stanley toldHolmes that the pay raises had been set up and thatHolmes was one of the people that had been there longenough to receive the pay raise and that Holmes shouldbe upset at those six people. Stanley also told Holmesthat the removal of the visitation rights in the zone officehad also been caused by those six people.ployees that he could make them stay in the ambulances during theirentire shift.In view of Stanley's testimony, and the testimony of employees RonaldHollins and Nicholas Bojack regarding the December 12 meeting, Icredit the employees' testimony that Stanley threatened them with dis-charge if they did not cease distributing union literature, threatened themwith delay of a pay raise, and threatened them with imposition of poorerworking conditions by requiring them to stay in the ambulance 24 hoursa day because of their union organizing activities.3 Stanley admitted telling Hollins that he was violating his orders bycontinuing to bring literature in the zone office and that, if Hollins con-tinued, he could be fired for insubordination.Ronald Hollins testified that during the Christmasparty he attended, William Stanley told the employees,"Those of you who are upset or worried about therecent memo and visitations, don't worry about it. Youcan still have visitors as usual. It's just that a few personsin this Company-a few employees who are stirring upmud-that I had imposed this new policy.4On January 3, 1980, Stanley held another meeting withthe members of the organizing committee. According tothe testimony of Stanley, during that meeting the em-ployee members of the committee brought him a letterasking him to recognize "that group of individuals as asole bargaining agent for the employees in the Compa-ny."On January 8, 1980, several employees, includingRonald Hollins and Nicholas Bojack, Jr., passed out leaf-lets in downtown St. Petersburg. The leaflets read as fol-lows:HELPYOUR AMBULANCEWORKERS!We answered your cry for help over 35,000 times in1979.Now we are calling on you for your help.1.) Paramedics & R.E.M.T.'s work a 72 hour week(24 hr. shifts) with little or no sleep.2.) We have poor working conditions, no showersor hot water in some offices.3.) We are asked to drive unsafe ambulances.The ambulance workers of Pinellas County want togive you the best care possible.Please help us change these and other conditions bycalling your civic leaders, county commissioners,mayor.Your support is deeply needed and appreciated.Thank you,Ambulance Workersof Pinellas CountyOn January 9, 1980, employees Hollins and Bojackwere discharged for distributing the above-cited leafleton January 8.On Wednesday, May 7, 1980, employee Mark Holmeswas in the office talking with Steve Hazell when WilliamStanley walked in. Stanley asked Holmes if he had re-ceived a subpena. Stanley then said, "By the way, I havea bone to pick with you." Stanley asked Holmes' partnerto leave the room. He then told Holmes that he hadheard that Holmes had given a statement to the NLRBconcerning a conversation that Stanley had with Holmes.Stanley said that the conversation they had was confi-dential and that Holmes should not have gone down4 The testimony of Ronald Hollins, which I credit, indicates that priorto the issuance of the December 17, 1979, memorandum, the companypolicy was that employees were permitted to have visitors in their zoneoffices as long as they were not working, prior to II p.m. FLORIDA AMBULANCE SERVICE289there, that he wanted to give Holmes some advice. Stan-ley told Holmes that he had better be able to prove ev-erything he had said because Stanley was going to cata-gorically deny it all, and the burden of truth was onHolmes. Stanley told Holmes he was going to hit himwith the biggest defamation of character lawsuit he hadever seen.5ConclusionsA. The DischargesThe evidence is not in dispute that Hollins and Bojackwere discharged because they distributed a handbill tothe public on January 8. General Counsel argues firstthat Hollins' and Bojack's distribution activity was pro-tected by Section 7 of the Act, and that their dischargewas, therefore, violative of Section 8(a)(1). Secondly,General Counsel argues that Hollins and Bojack weredischarged because of their union activity, which includ-ed the January 8 distribution of the handbill, and was,therefore, violative of Section 8(a)(3).I find that the evidence clearly supports the GeneralCounsel's arguments.The leaflets which Bojack, Hollins, and several otheremployees distributed to the public on January 8 was anappeal for aid in improving working conditions. Theleaflet begins with its caption, "Help Your AmbulanceWorkers!" In the second paragraph of the body of theleaflet, the objective of the leaflet is set out as, "Now weare calling on you for your help." The leaflet then liststhree areas in which the employees contend they are ex-periencing problems. All three of those areas involveworking conditions. The first paragraph (numbered "I")complains, "Paramedics & R.E.M.T.'s work a 72 hourweek (24 hr. shifts) with little or no sleep." The second,"We have poor working conditions, no showers or hotwater in some offices." The third, "We are asked todrive unsafe ambulances." At the next to last paragraphin the body, the leaflet states, "Please help us changethese and other conditions by calling your civic leaders,county commissioners, mayor."On cross-examination Ronald Hollins testified thatthrough the leaflet the employees sought to have mem-bers of the public contact public officials who could thenbring pressure on Respondent to improve their workingconditions. Hollins testified that public officials couldassist their cause because the city of St. Petersburg had acontract with Respondent for ambulance service. Thelaw appears clear that Hollins' and Bojack's January 8s Holmes' testimony in this regard was substantially corroborated byRespondent's assistant general manager, William Hazell. According toHazell, Stanley told Holmes that he had notification that Holmes hadgiven a statement to the National Labor Relations Board and that Stanleyhad knowledge of the contents of that statement. Stanley advised Holmesthat he disputed what Holmes had given in testimony. Stanley toldHolmes that he had given an incorrect statement to the National LaborRelations Board. Holmes replied that all he had done was tell the truth.Stanley stated that it was not the truth, that it did not happen, and thatHolmes had best be able to prove that it had happened. Stanley said toHolmes that, by giving a false statement like that, it leaves you vulner-able for a lawsuit.distribution activity is protected concerted activity,6andI so find.Respondent contends, however, that the leaflets dis-tributed by Hollins and Bojack on January 8 were de-famatory,' and that their activity was not protected. Re-spondent cites N.L.R.B. v. Local Union No. 1229, Inter-national Brotherhood of Electrical Workers, A.F.L. (Jeffer-son Standard Broadcasting Company), 346 U.S. 464, 476(1953), in support of its argument. However, that case isdistinguishable from the instant matter. In the JeffersonStandard case, no reference was made in the employees'handbills to a labor dispute or to poor working condi-tions. The Supreme Court held, "Their attack relateditself to no labor practice of the company. It made noreference to wages, hours or working conditions. Thepolicies attacked were those of finance and public rela-tions for which management, not technicians, must be re-sponsible."The Board has distinguished the Jefferson Standardcase from cases in which the employees' objective was toimprove working conditions protected by the Act. Rich-boro Community Mental Health Council, Inc., 242 NLRB1267 (1979).I find nothing in the January 8 leaflet, or in other evi-dence, which would justify my finding that Hollins andBojack should be deprived of the protection of the Act.In considering Respondent's defamation argument, Inotice that the leaflet did not mention Respondent. I alsofind that the evidence proves that the employees had areasonable basis to believe that the facts contained in theleaflet were true.Although Respondent offered evidence demonstratingit maintained a prudent maintenance and repair programfor its ambulances, several employees testified that theywere required to operate ambulances which they be-lieved to be unsafe and on which they lodged complaintsto Respondent.8As to item 2, on the leaflet, there was no dispute toevidence that some of Respondent's stations lack show-ers. Regarding item , Respondent's general manager,Barry Mogil, admitted that that item could be true be-tween December and April of each year. That was pre-cisely the period (January 8) during which the leafletwas distributed.The evidence is not in dispute that the union commit-tee called the Union and secured the Union's authoriza-tion to distribute the January 8 handbill. I find that bydistributing the handbill Hollins and Bojack were en-gaged in furtherance of their union activities. I also find6 Community Hospital of Roanoke Valley, Inc., 220 NLRB 217 (1975);Veeder-Root Company, a Division of Western Pacific Industries. Inc., 237NLRB 1175 (1978); Golden Day Schools. Inc., 236 NLRB 1292 (1978).7 In support of its "defamatory" argument, Respondent points to sever-al newspaper articles which, among other things. levied additional com-plaints against Respondent. One of those additional complaints was thatRespondent's stations were rat and roach infested. I have consideredthose newspaper articles, which I received in evidence, in reaching mydecision herein. However, I specifically find that the evidence does notprove that either Hollins or Bojack were responsible for the printing ofany of the articles or for supplying facts contained in the articles.I credit the testimony of employees Bojack, Neville, Hollins. andHolmes in that regard. No credible rebuttal was offered to their specifictestimony regarding the operation of unsafe ambulances.FLORIDA AMBULANCE SERVICE 289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the evidence establishes that Respondent was fullyaware of those activities. By learning of the January 8activities, Respondent became aware that Hollins andBojack were engaged in both concerted and union activi-ties.Therefore, I find that by discharging Hollins andBojack because of that activity, Respondent violatedboth Section 8(a)(1) and Section 8(a)(3) and, derivatively,Section 8(a)(1).B. The Remaining 8(a)(1) Allegations1. The alleged November 23 interrogationOn November 23, William Stanley called employeeRogert Underwood into his office and asked Underwoodif Carl Zalfini had approached Underwood concerningunion activities. Underwood was given no assurancesthat he would not suffer because of his answer or that hewas free to engage in union activities if he desired. Un-derwood was not told why he was being questioned.Nor was Underwood told that he could refuse to re-spond to Stanley's questions, and that such a refusalwould not be held against him.9In view of the entire record, and in view of my otherfindings herein, I find that Respondent violated Section8(a)(1) by interrogating Underwood.2. The December allegationsWilliam Stanley met with the employee members ofthe union organizing committee on December 12.During that meeting Stanley told the employees tocease and desist their union activities on penalty of dis-charge. Subsequently, on or about December 14, Stanleytold employee Ronald Hollins that he was having prob-lems obeying Stanley's cease-and-desist order, and thatHollins was still bringing literature into the zone office.Hollins was told that if he did not cease that activity, hewould be discharged.I find that Stanley engaged in conduct violative ofSection 8(a)( ), by requiring employees to cease theirunion activities and by threatening employees with dis-charge if they did not stop their union activities.I also find that Stanley, on December 12, threatenedthe committee members that working conditions couldbe worse with a union, that he could require them tostay in their ambulances 24 hours a day rather than in azone office. I find that statement violates Section 8(a)(1).Stanley threatened the committee members that thepay raises scheduled for 1980 would not be granted be-cause of expenses necessitated by their union activities.During Respondent's Christmas party, Stanley threat-ened employee Mark Holmes that the union committeeemployees had cost him his pay raise. By threatening itsemployees with loss of their 1980 pay increases becauseof its employees' union activities, Respondent violatedSection 8(a)(1).On December 12, Respondent published a memo pro-hibiting the employees from releasing any informationconcerning Respondent to persons or organizations out-side the Company. In the context of the occurrences on9 Johnnies Poultry Co., 146 NLRB 770 (1964).that day and before, I find that rule was designed to limitthe employees' union and concerted activities by prohib-iting them from contacting unions or other outside agen-cies. Therefore, I find that memo constitutes action vio-lative of Section 8(a)(1).Respondent's December 17 memo prohibiting visitorsin the zone offices constitutes a change during an orga-nizing campaign which was designed to limit, or whichhad the reasonably foreseeable consequence of limiting,employee associations for union and concerted activities.Additionally, by stating in the memo that its action re-sulted because of the actions of a few people and, there-after, at the Christmas party by telling employees thatthe memo resulted from the union committee's actions,Respondent sought to interfere with its employees' unionactivities. I find in agreement with the General Counselthat, by issuing that memo, Respondent violated Section8(a)(1).C. The 8(a)(4) AllegationStanley's statements to employee Mark Holmes onMay 7, 1980, constitute action violative of the Act. I failto see any reason why Stanley would chastise Holmes inthe company office for giving a statement to the NLRB,other than to discourage such activity by employees. Bythreatening Holmes with a lawsuit, Stanley engaged inactivity designed to cause Holmes to cease to cooperatewith the Regional Office or, at the very least, to waterdown his testimony regarding Stanley. I find that Stan-ley's actions violated Section 8(a)(1).°0CONCLUSIONS OF LAWI. SAS Ambulance Service, Inc., d/b/a Florida Am-bulance Service; MSK Ambulance Service, Inc., d/b/aAtlas Ambulance Service; and LBJ Ambulance Service,Inc., d/b/a C & R Ambulance Service, constitute asingle integrated business enterprise and is a single em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. SAS Ambulance Workers Organizing Committee,1199, National Union of Hospital & Health Care Em-ployees, RWDSU, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent, by interrogating its employee concern-ing its employees' union activities; by informing its em-ployees to cease and desist their union activities; bythreatening its employees with discharge if they did notcease and desist their union activities; by threatening itsemployees to make their working conditions worse byrequiring them to stay in their ambulances 24 hours aday rather than in a zone office because of their unionactivities; by telling its employees that they would notreceive a planned wage increase because of their unionactivities; by prohibiting its employees from contactingpersons or organizations outside the Company because ofits employees' union activities; by prohibiting its employ-ees from having visitors at their zone stations because of'o However, no evidence was offered showing that Respondent dis-charged or otherwise discriminated against Holmes. Therefore, I do notfind that Respondent violated Sec. 8(a)(4) of the Act. FLORDA AMBULANCE SERVICE291their union activities; by criticizing its employee becausehe cooperated with the Regional Office of the NationalLabor Relations Board, and by threatening that employ-ee with a lawsuit because of his cooperation with theNational Labor Relations Board, has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(aXl) of the Act.4. Respondent, by discharging its employees RonaldHollins and Nicholas Bojack, and thereafter failing andrefusing, and continuing to fail and refuse, to reinstatethem, because of their concerted activities and theirunion activities, has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)I) and (3) of the Act.5. Respondent did not engage in unfair labor practicesin violation of Section 8(a)(1) of the Act, as alleged inthe complaint, as amended.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaninq of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that Respondent unlawfully dis-charged Ronald Hollins and Nicholas Bojack, I shall rec-ommend that Respondent be ordered to offer them im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges. I shall further recommend that Re-spondent be ordered to make Ronald Hollins and Nicho-las Bojack whole for any loss of earnings they may havesuffered as a result of the discrimination against them.Backpay should be computed as described in F WIWoolworth Company, 90 NLRB 289 (1950), with interestas prescribed in Florida Steel Corporation, 231 NLRB 651(1977). 11Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 2The Respondent, SAS Ambulance Service, Inc., d/b/aFlorida Ambulance Service; MSK Ambulance Service,Inc., d/b/a Atlas Ambulance Service; and LBJ Ambu-lance Service, Inc., d/b/a C & R Ambulance Service,Pinellas, Florida, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:'' See, generally. Isis Plumbing d Heating Co.. 138 NLRB 716 (1962).12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed them in Sec-tion 7 of the Act, in violation of Section 8(a)(1) of theAct, by interrogating its employee concerning its em-ployees' union activities; by informing its employees tocease and desist their union activities; by threatening itsemployees with discharge if they did not cease and desisttheir union activities; by threatening its employees tomake their working conditions worse by requiring themto stay in their ambulances 24 hours a day rather than ina zone office because of their union activities; by tellingits employees that they would not receive a plannedwage increase because of their union activities; by pro-hibiting its employees from contacting persons or organi-zations outside the Company because of its employees'union activities; by prohibiting its employees fromhaving visitors at their zone stations because of theirunion activities; and by criticizing an employee becausehe cooperated with the Regional Office of the NationalLabor Relations Board and by threatening that employeewith a lawsuit because of his cooperation with the Na-tional Labor Relations Board.(b) Discharging and thereafter failing and refusing toreinstate its employees because of their concerted activi-ties or union activities.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist a labor organiza-tion, or to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Ronald Hollins and Nicholas Bojack immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges; and make Hollins and Bojack whole for anyloss of earnings they may have suffered as a result of thediscrimination against them, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Post at its facilities in Pinellas County, Florida, in-cluding its main office and all its zone offices, copies ofthe attached notice marked "Appendix."'3Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by an authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.J 3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeal Enforcing anOrder of the National Labor Relations Board."FLORIDA AM UL NC SE VCX